COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Elder and Senior Judge Overton


SONYA P. BRUNDIDGE
                                            MEMORANDUM OPINION *
v.   Record Nos. 1457-00-1 and                  PER CURIAM
                 1830-00-1                   JANUARY 30, 2001

LAWRENCE A. BRUNDIDGE


               FROM THE CIRCUIT COURT OF YORK COUNTY
                    Prentis Smiley, Jr., Judge

           (Sonya P. Brundidge, on briefs), pro se.

           (Roy H. Lasris; Lasris & Vannan, P.C., on
           brief), for appellee.


     In Record No. 1457-00-1, Sonya P. Brundidge, wife, appeals an

equitable distribution award of the trial court.    She contends the

trial court erred by:    (1) including the Langley Federal Credit

Union checking account as marital property, valuing it at

pre-separation amounts, and accepting Lawrence A. Brundidge's

(husband's) evidence for these amounts; (2) "not attributing the

correct amounts for property during the equitable distribution

hearing"; and (3) finding that the pilot bonus annuity could not

be included in property for equitable distribution, then including

it as part of husband's income for support calculation purposes.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     In Record No. 1830-00-1, wife appeals an order of the trial

court concerning child and spousal support.   On appeal, she argues

the trial court erred in:   (4) finding that the pilot bonus

annuity was included as part of husband's income, but not

providing "a specific timeframe for said amount to be paid until a

certain dollar figure was realized"; (5) attributing the pilot

annuity as income, "yet there is no reflection of that

attribution"; (6) decreasing wife's support payments although

husband's income increased; (7) not requiring husband to pay

support payments in arrears; (8) not allowing wife to have a

payroll deduction order effectuated through the military pay

center; (9) not giving wife the opportunity to note her objections

on orders before they were signed by the trial court; (10) not

addressing child custody in the final decree or post-decree

orders; (11) awarding husband attorney's fees; (12) not making

wife designated beneficiary of the military Survivor Benefit Plan

and not giving her the opportunity to maintain the policy; (13)

accepting post-decree amendments without notice or evidence to

"confirm calculations"; (14) not ordering husband to maintain a

life insurance policy for the children and to maintain the

children as beneficiaries; (15) not ordering husband to pay

uninsured medical and dental expenses for the children that exceed

$100 per year; and (16) giving husband every Christmas holiday

with the children.   Upon reviewing the record and briefs of the

parties, we conclude that these arguments are without merit.

                               - 2 -
Accordingly, we summarily affirm the decision of the trial court.

Rule 5A:27.

     "Under familiar principles, we view the evidence and all

reasonable inferences in the light most favorable to the

prevailing party below . . . ."    Lutes v. Alexander, 14 Va. App.

1075, 1077, 421 S.E.2d 857, 859 (1992).

           "The burden is on the party who alleges
           reversible error to show by the record that
           reversal is the remedy to which he is
           entitled." We are not the fact-finders and
           an appeal should not be resolved on the
           basis of our supposition that one set of
           facts is more probable than another.

Id. (citations omitted).

                               BACKGROUND

     The parties were married in 1988 and separated in 1998.       The

parties have three children.    The trial court ordered an equal

division of the marital property based on husband's request.

However, the trial court found that an overall analysis of the

factors favored husband.   The trial court awarded custody of the

children to wife with visitation to husband.   In addition, the

trial court awarded wife monthly child support and spousal

support.   More detailed facts are recited where the specific

issues are addressed in this opinion.

                        RECORD NO. 1457-00-1

                                  I.

     Wife contends the trial court erred by including the Langley

Federal Credit Union checking account as property for equitable

                                 - 3 -
distribution and valuing this account at pre-separation amounts.

She also asserts that the trial court erred in accepting husband's

testimony concerning the amount of money in the account.    However,

the trial judge's notes indicate that at the April 13, 2000

hearing, the parties agreed wife withdrew $7,000 from this account

prior to the parties' separation and in anticipation of the

parties' separation.   Husband later withdrew the remaining $3,650

after the parties separated.   Thus, contrary to wife's assertion,

the record does not indicate that the trial court accepted only

husband's evidence as to the value of the account.   Rather, the

parties agreed to the amount of money in the account.

     Furthermore, wife admits in her objections to the equitable

distribution order that the account was a "common checking

account" used to pay for "living expenses" and "bills."    The

record contains no evidence that the account was the separate

property of either party.   Therefore, the money in the account was

properly classified as marital property to be distributed as part

of the equitable distribution award.    Property is presumed to be

marital if it was "acquired by either spouse during the marriage,

and before the last separation of the parties," unless evidence

proves that the property is separate.    Code § 20-107.3(A)(2).

     Furthermore, "waste" is defined as the "dissipation of

marital funds in anticipation of divorce or separation for a

purpose unrelated to the marriage and in derogation of the marital

relationship at a time when the marriage is in jeopardy."    Booth

                               - 4 -
v. Booth, 7 Va. App. 22, 27, 371 S.E.2d 569, 572 (1988).    "Once

the aggrieved spouse shows that marital funds were either

withdrawn or used after the breakdown, the burden rests with the

party charged with dissipation to prove that the money was spent

for a proper purpose."   Clements v. Clements, 10 Va. App. 580,

586, 397 S.E.2d 257, 261 (1990).   "When waste has occurred, the

court must include the wasted assets as marital property and must

consider the waste as a factor in determining the monetary award."

Booth, 7 Va. App. at 28-29, 371 S.E.2d at 573.   Expenditures for

living expenses and counsel fees in the divorce do not constitute

waste.   Id. at 28, 371 S.E.2d at 573.   The record indicates that

wife failed to prove she used the $7,000 for living expenses.

Accordingly, the trial court did not err in including the $7,000

in the equitable distribution award.

     In addition, the record contains no evidence from wife

concerning what she claims the value of the account was at the

time of the evidentiary hearing.   The only evidence presented to

the trial court was that wife withdrew $7,000 from the joint

account prior to the parties' separation and that husband later

withdrew the remaining $3,650 and closed the account.   Based on

this record, we cannot say the trial court abused its discretion

in choosing a valuation date other than the date of the

evidentiary hearing.   See Code § 20-107.3(A).




                               - 5 -
                                 II.

     Wife contends the trial court erred in "not attributing the

correct amounts for property" during the equitable distribution

hearing.    In her argument, wife states, "This [equitable

distribution] order had inaccurate amounts attributed to various

investment accounts."   However, wife fails to specify the

"investment accounts" to which she is referring.     "Statements

unsupported by argument, authority, or citations to the record do

not merit appellate consideration.      We will not search the record

for errors in order to interpret appellant's contention [nor]

correct deficiencies in a brief."      Buchanan v. Buchanan, 14 Va.

App. 53, 56, 415 S.E.2d 237, 239 (1992).

     Wife also asserts that, for "further clarification," the

final equitable distribution order "should state that [wife] is

awarded her USAA IRA account and [husband] is awarded his USAA IRA

account."   Upon our review of the final equitable distribution

order, we find that the order clearly specifies that wife was

awarded her USAA IRA account and husband was awarded his USAA IRA

account.    Accordingly, wife's argument is without merit.

                                 III.

     Wife argues that the trial court erred in ruling that the

pilot bonus annuity could not be included as property for

equitable distribution, then adding the pilot annuity as part of

husband's income for support calculation purposes.     However, the

record does not indicate that wife argued to the trial court that

                                - 6 -
the pilot bonus should be part of the equitable distribution

award.

     The record contains no transcripts and no written statement

of facts.    Indeed, the trial court rejected wife's proposed

written statement of facts, finding that it was inaccurate and

contained descriptions of events that occurred outside of the

courtroom.    As appellant, wife had the burden of providing a

record which substantiates her claims of error.   See Jenkins v.

Winchester Dep't of Soc. Servs., 12 Va. App. 1178, 1185, 409

S.E.2d 16, 20 (1991).    We are unable to determine from this

record the arguments made by wife and the trial court's rulings

concerning whether the pilot bonus annuities should be part of

the equitable distribution award.

             [O]n appeal the judgment of the lower court
             is presumed to be correct and the burden is
             on the appellant to present to us a
             sufficient record from which we can
             determine whether the lower court has erred
             in the respect complained of.

Justis v. Young, 202 Va. 631, 632, 119 S.E.2d 255, 256-57

(1961).

     Furthermore, the trial court correctly ruled that the pilot

bonuses were a part of husband's gross income for purposes of

calculating support awards.    In computing a party's gross income

for child support purposes, Code § 20-108.2(C) requires the

inclusion of "all income from all sources."    Such income "shall




                                 - 7 -
include, but not be limited to, income from salaries, wages,

commissions, [and] bonuses . . . ."      Code § 20-108.2(C).

     Wife appears to make an argument concerning calculation

errors related to the bonuses.    However, she points to no

specific errors of the trial court, she advances no argument in

support of her contention, and she cites no legal authority for

her contention.   Therefore, we will not address this argument.

See Buchanan, 14 Va. App. at 56, 415 S.E.2d at 239.

                        RECORD NO. 1830-00-1

                             IV. and V.

     Wife argues the trial court erred in attributing the pilot

bonus annuity as part of husband's gross income, yet "no

attribution was made and no timeframe was given for this amount to

be paid until a certain dollar amount was realized."    As addressed

above, the trial court correctly attributed the pilot bonus as

part of husband's gross income.    Furthermore, by order entered on

August 23, 2000, the trial court included in husband's gross

income calculation the $6,640 pilot bonus husband received on

September 1, 1999.   The trial court then recalculated husband's

spousal and child support obligations, prospectively and

retroactively to July 1, 2000.    The evidence included only the

amount of husband's 1999 pilot bonus.     The trial court could not

speculate as to the amount of future bonuses husband may receive,

if any.   Accordingly, the trial court properly included the 1999

pilot bonus in husband's gross income calculation.

                                 - 8 -
                                VI.

     Wife contends the trial court erred in decreasing the amount

of support she receives because husband did not request a decrease

and because the trial court lacked jurisdiction to modify the

awards.   Wife appears to be arguing that the trial court erred in

making permanent spousal and child support awards in amounts that

were less than the amounts awarded to her in prior pendente lite

support orders.

     The record indicates that on January 7, 2000, the trial court

awarded wife $1,425 per month in child support.   The monthly

spousal support award in the order was $1,548 per month.   The

final divorce decree entered on April 18, 2000 reserved

jurisdiction to make further determinations as to child and

spousal support.   By order entered on July 12, 2000, the trial

court awarded wife $1,131 per month in periodic child support and

$1,150 per month in periodic spousal support.   However, on August

23, 2000, the trial court entered an amended order to correct

clerical errors in the permanent child support award.   In this

order, the trial court awarded wife $1,248 per month in periodic

child support.

     Although the permanent periodic support awards were less than

the support amounts awarded in the January 7, 2000 pendente lite

court order, permanent support is separate and distinct from

pendente lite support.   See Weizenbaum v. Weizenbaum, 12 Va. App.

899, 903-04, 407 S.E.2d 37, 39-40 (1991).   Factors which the court

                               - 9 -
must consider prior to an award of permanent support are not

required to be considered before an award of pendente lite

support.   Cf. Code §§ 20-107.1 and 20-103.   The record indicates

the trial court considered all of the factors required under Code

§§ 20-107.1 and 20-108.1 concerning the support awards.

Accordingly, we reject wife's argument that the trial court erred

in determining the amount of the support awards.

     Furthermore, the record does not indicate wife argued to the

trial court that it lacked jurisdiction to make the permanent

support awards.   See Rule 5A:18.

                                VII.

     Wife makes no argument for this issue.    Thus, we will not

address it.   Buchanan, 14 Va. App. at 56, 415 S.E.2d at 239.

                               VIII.

     Wife argues the trial court erred in not allowing her to

receive support through payroll deduction from the military

payment center.   Code § 20-79.1 provides that the trial court has

discretion whether to require an involuntary payroll deduction for

support payments.   Furthermore, Code § 20-79.1 provides

circumstances under which the trial court shall order such income

deductions.   None of these circumstances apply here.   Accordingly,

based on this record, we find that the trial court did not abuse

its discretion in refusing to require husband to pay support

through a mandatory payroll deduction.



                               - 10 -
                                  IX.

     Wife argues the trial court erred in not allowing her the

opportunity to note her objections on court orders before the

trial court signed them.   However, the record is replete with

wife's objections to the trial court's orders.   Wife either noted

her objections in writing on the court's orders, or she filed

separate documents with the court noting her objections.

Therefore, we find wife was not denied the opportunity to object

to any of the trial court's orders.

     Wife also contends she was not given the opportunity to

object to the final decree in this case.   However, the record

indicates otherwise.   The final divorce decree, entered on April

18, 2000, contains handwritten comments by wife regarding items

she wanted added to the decree.    In addition, wife filed a

separate document entitled Motion Concerning Final Decree in which

she raised numerous concerns and objections regarding the final

divorce decree.   Accordingly, we find that the trial court did not

deny wife the opportunity to voice her objections.

                                  X.

     Wife argues the trial court erred in not addressing child

custody in the final decree or post-decree order.    In the final

divorce decree, entered on April 18, 2000, the trial court ordered

that all prior orders of the court remain in effect until

modified, and the trial court specifically reserved jurisdiction

to make further determinations related to child custody.    The

                               - 11 -
trial court had previously entered a pendente lite order

addressing child custody issues.    On July 12, 2000, the trial

court entered the Spousal and Child Support Order and Attorney's

Fees Order, again addressing child custody matters.    The July 12,

2000 court order provided for the maintenance, support, care and

custody of the children pursuant to Code § 20-79.    Because the

child custody issues were addressed in this order, and because the

final divorce decree had specifically reserved jurisdiction to

address these issues at a later date, we find no error.    "A court

speaks . . . through its orders."     Cunningham v. Smith, 205 Va.

205, 208, 135 S.E.2d 770, 773 (1964).    It is not necessary to

repeatedly address all the issues in a case in every order entered

in the case.

                                XI.

     Wife contends the trial court abused its discretion in

ordering her to pay $7,000 in husband's attorney's fees.

     "An award of attorney's fees is a matter submitted to the

trial court's sound discretion and is reviewable on appeal only

for an abuse of discretion.   The key to a proper award of counsel

fees is reasonableness under all the circumstances."    Brooks v.

Brooks, 27 Va. App. 314, 319, 498 S.E.2d 461, 463-64 (1998)

(citations omitted).

     On April 3, 2000, the trial court entered an order finding

wife in contempt of court for intentionally frustrating husband's

contact with the children and for denying him visitation ordered

                               - 12 -
by the trial court.    The trial court ordered wife to spend thirty

minutes in jail, and it suspended wife's spousal support until

further order of the court.    The record also indicates wife failed

to timely comply with discovery orders.    Therefore, based on the

issues involved and wife's conduct during the proceedings, the

award was reasonable, and the trial court did not abuse its

discretion in making the award.

        Wife also argues in her brief that the trial court lacked

jurisdiction to award attorney's fees pursuant to Rule 1:1.    On

the contrary, the record shows that the trial court retained

jurisdiction over the case at the time it entered the award of

fees.

                                  XII.

        Wife contends the trial court erred in not making her the

beneficiary of husband's military survivor benefit plan.    Under

Code § 20-107.3(G)(2), the trial court may order that a spouse be

designated as irrevocable beneficiary of a survivor benefit plan.

Therefore, the trial court has discretion in deciding whether to

order the designation of wife as an irrevocable beneficiary.

Based on this record and the facts of this case, no evidence

supports a finding that the trial court abused its discretion in

refusing to order husband to designate wife as an irrevocable

beneficiary.




                                 - 13 -
                                 XIII.

     Wife contends the trial court erred in signing the August 23,

2000 amended post-decree order "without having the proper

evidentiary documents to confirm calculations."   In her argument,

wife asserts that the trial court violated Rule 1:1 when it

entered the order more than twenty-one days after the entry of the

July 12, 2000 order.

     The August 23, 2000 order is entitled, "Amended Order On Post

Decree Motions to Correct Clerical Errors."    This order corrects

clerical errors contained in the July 28, 2000 court order related

to monthly spousal and child support payments.

     Code § 8.01-428(B) provides:

          Clerical Mistakes.--Clerical mistakes in all
          judgments or other parts of the record and
          errors therein arising from oversight or
          from an inadvertent omission may be
          corrected by the court at any time on its
          own initiative or upon the motion of any
          party and after such notice, as the court
          may order.

     On this record, we cannot say the trial court erred in

amending the July 28, 2000 order.    Moreover, we note that the

clerical corrections were beneficial to wife.

                                  XIV.

     Wife argues the trial court erred in failing to order husband

to maintain an existing life insurance policy for his children and

to name them as beneficiaries.    Code § 20-108.1(D) provides that

the trial court:


                                 - 14 -
            shall have the authority to order a party to
            (i) maintain any existing life insurance
            policy on the life of either party provided
            the party so ordered has the right to
            designate a beneficiary and (ii) designate a
            child or children of the parties as the
            beneficiary of all or a portion of such life
            insurance . . . .

On this record, we find that the trial court acted within its

statutory authority based upon the evidence presented.

                                 XV.

     Wife argues the trial court erred in not ordering husband to

pay for uninsured medical and dental expenses for the children

that exceed $100 per year.   As wife correctly states, the pendente

lite order provided that husband was to pay one hundred percent of

any uninsured medical and dental bills for the children.    Although

the final Spousal and Child Support Order did not address

uninsured medical and dental bills, the order states that "all

previous orders regarding the support, [and] care" of the children

"are continued in full force and effect," with the exception of

child support payments.   Accordingly, husband is required to pay

the uninsured medical and dental expenses of the children.

Therefore, wife's argument is without merit.

                                XVI.

     Wife argues the trial court erred in awarding a visitation

schedule in which husband spends the Christmas holiday with the

children.   She contends the trial court's order bars her from

sharing the holiday with her children.


                               - 15 -
     Determination of visitation rights is a matter of judicial

discretion.   See Eichelberger v. Eichelberger, 2 Va. App. 409,

412, 345 S.E.2d 10, 11 (1986).    We will not set aside the trial

court's decision on visitation unless plainly wrong or without

evidence to support it.   Farley v. Farley, 9 Va. App. 326, 328,

387 S.E.2d 794, 795 (1990).

     The trial court awarded wife sole custody of the children.

The trial court entered a pendente lite order allowing husband

"reasonable visitation" with the children.     By order entered on

January 7, 2000, the trial court found that wife committed acts

"specifically designed to frustrate the pendente lite order" and

"deliberately and intentionally aimed at denying" husband contact

with his children.   The trial court then ordered the visitation

schedule that provided husband would have visitation with the

children from "Christmas Day at 12:00 noon and ending on New

Year's Day at 12:00 noon."    The order clearly provides that wife

will spend Christmas Day with the children until 12:00 noon.

Therefore, she is not denied the opportunity to spend the

Christmas holiday with the children.      Furthermore, under these

circumstances, we cannot say the trial court abused its discretion

in ordering the visitation schedule.

     Accordingly, the decision of the trial court is summarily

affirmed.

                                                            Affirmed.



                                 - 16 -